Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jian Jiang on 2/4/2021.

The application has been amended as follows: 
Please amend the following claims of the claims submitted 2/2/2021 as follows: 

Claim 1: (Currently Amended) 
Amend claim 1 line 5-6 to recite “the foamable fluid unit further comprising”
Claim 3: (Currently Amended) 
            Amend claim 3 line 2-3 to recite “of a  beverage recipe that will be prepared”
Claim 15: (Currently Amended)
the cavities, the cavities being complementary cavities that constitute”
	
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
Applicant has amended the claims to overcome the 112 rejections previously indicated in the final rejection mailed 12/28/20, which was the only rejection of record. The instant application is therefore allowed for reasons previously indicated in the final rejection mailed 12/28/20. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Examiner, Art Unit 3726       



/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726